DETAILED ACTION

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dabich (US 2016/0268541 A1). Claims 1 and 8, Dabich teaches an article comprising a first glass-based substrate (fused silica) and a second glass-based substrate (fused silica) with a joining bond/seal local and directly therebetween. The substrates absorb laser radiation near infrared in a range of 780nm to 5000nm (¶s 8-9, 12, 156). The limitation of the bond being “laser-induced” refers to a method of making the bond and not to a structural limitation for the claimed article. It is noted, however, that Dabich teaches a laser-induced bond. Claim 6, the area of the bond/seal has width of 0.06-2mm (¶ 80; i.e. 60-200 micrometers). Claim 9, Figure 2 demonstrates the first and second substrates to be panes of glass given they are flat with a distinct width, length and height (¶s 26, 76). 

Claim Rejections - 35 USC § 103
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabich as applied to claims 1, 6 ad 8-9 above, and further in view of Plotnichenko – Hydroxyl groups in high purity silica glass – submitted with Information Disclosure Statement of 7-10-19. Claims 2-3 and 5, see the discussion of Dabich Claim 4, Dabich recites each silica glass recited in claim 4 (¶ 18). It is noted that items in parenthesis, in a claim, are not given patentable weight.

Claim(s) 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabich in view of Plotnichenko – Hydroxyl groups in high purity silica glass – submitted with Information Disclosure Statement of 7-10-19. Claims 10-18, the above discussion of Dabich in view of Plotnichenko applies herein. Claim 10, with  Claims 12-13 and 21, since the glass substrates of Dabich modified are the same as that claimed, the glass substrates are will have the same absorption percent of laser wavelengths in the range claimed. Claims 14-15, since the glass substrates of Dabich modified are the same as that claimed, the glass substrates are will have the same transmittance percent wavelengths in the range claimed. Claim 16, Dabich teaches a transparency at the bond/seal (¶ 7). Claim 17, in Dabich the bond/seal is a fraction of an overlap area of 100% between the first and second substrates.

Response Section
The amendment and comments filed 7-9-21 have been entered and fully considered.

The response filed 7-9-21 indicates that the Office action, mailed 6-7-21, failed to address claim 18. Examiner’s response: page 6 of the referenced Office action rejected (pg 6, last paragraph, Lns 1-5) claim 18 under 35 U.S.C. 103 as being unpatentable over Dabich in view of Plotnichenko. It was recited that for claim 18 (and for claims 10-18) the above discussion of Dabich applied therein. The “above discussion” is that provided on page 4, paragraph 3, to page 6, line 8 (Office action mailed 6-7-21). Dabich is recited (pg 4, paragraph 3, to pg 6, Lns 8) to teach that a joining seal is local and directly between the two substrates (pg 6, last paragraph, Lns 2-4) and that the area of the seal has a width of 0.06-2 mm (pg 6, last paragraph, Lns 8-9). These two recitations of Dabich met the limitations of then claim 18 (then claim 18: area of seal about 1.5 micrometers to about 10 mm; 1.5 micrometers = 0.0015 mm; then claim 18: in millimeter – about 0.0015 mm to about 10 mm; Dabich’s ranges: 0.06-2mm). Thus, the Office action mailed 6-7-21 met the requirements of MPEP 707.07(d) and 37 C.F.R. 1.104(b) with respect to then claim 18. The Office action mailed 6-7-21 is thus considered to have indicated that claim 18 was rejected.

With respect to the response filed 7-9-21 and the limitation of claims 1 and 10 of the bond being “directly” between the two substrates (pg 7, ¶s 9-10 to pg 8, Lns 1-5): Examiner’s Response – Figure 35C of Dabich is shown below.

    PNG
    media_image1.png
    400
    773
    media_image1.png
    Greyscale

With respect to Figure 35C, Dabich indicates 250 to represent a weld region, i.e. the bond between substrate 210 and substrate 220. The bond is directly between substrate 210 and 220. As claim 1 and 10 are currently written, claim 1 and 10 allow for this configuration of Dabich. The claims do not required direct contact between the surfaces of the first and second substrates facing each other – only that the bond itself is directly between the first and second substrates, which Dabich demonstrates.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA LAMEY GRAY whose telephone number is (571)272-5778.  The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745